Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.      The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “monitor RDMA requests in the RDMA session to determine a latency of an RDMA request included in the RDMA session; and 
         prioritize the RDMA request for submittal to an input/output (I/O) device hosted by the compute device  based on the service level objective and the determined latency of the RDMA request.” in combination with other recited elements in independent claim 1. 

3.       HORII et al. (U.S. Patent Application Pub. No: 20170147507 A1), the closest prior art of record, teaches the verification apparatus has a state receiving module that receives the reallocation state of the dynamically allocated memory. HORII discloses an address receiving module is operable to receive the dynamic address of the data segment stored in the dynamically allocated memory. HORII suggests a data access module accesses the dynamic address through a direct memory access protocol and a determining module determines whether a reallocation state is received before access to the dynamic address. However, HORII doesn’t teach “monitor RDMA requests in the RDMA session to determine a latency of an RDMA request included in the RDMA session; and 
         prioritize the RDMA request for submittal to an input/output (I/O) device hosted by the compute device  based on the service level objective and the determined latency of the RDMA request.” 

4.      Nagarajan et al. (U.S. Patent Application Pub. No: 20160188529 A1) the prior art teaches an apparatus has a decoder to receive a first packet from a first agent over a shared fabric. Nagarajan discloses the shared fabric communicatively couples at least the first agent and a second agent to one or more terminals, and the first packet is to be directed to one of the terminals. Nagarajan suggests the decoder assigns the first packet to a first virtual channel within the shared fabric, and the decoder receives a second packet from the second agent directed to one of the terminals, and assigns the second packet to a second virtual channel within the shared fabric. However, Nagarajan doesn’t teach “monitor RDMA requests in the RDMA session to determine a latency of an RDMA request included in the RDMA session; and 
         prioritize the RDMA request for submittal to an input/output (I/O) device hosted by the compute device  based on the service level objective and the determined latency of the RDMA request.” 

5.      Therefore, the prior art of record doesn’t teach or render obvious “monitor RDMA requests in the RDMA session to determine a latency of an RDMA request included in the RDMA session; and 
         prioritize the RDMA request for submittal to an input/output (I/O) device hosted by the compute device  based on the service level objective and the determined latency of the RDMA request.” including other elements as recited in independent claim 1. 

6.      Independent claims 11  and 18 recites limitations similar to those noted above for independent claim 1,are considered allowable for the same reasons noted above for claim 1. 

7.       Dependent claims 2-7,12-16  and 19-23 recites limitations similar to those noted above for independent claims 1,11 and 18 are considered allowable for the same reasons noted above for claims 1,11 and 18. 
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         Sreerama et al. (Patent Application Pub. No: 20170154007 A1) teaches a logic-based decoder recovers binary data from ternary Crosstalk-Harnessed Signaling (CHS) streams with lower part cost, complexity and power consumption than analog/digital converter (ADC)-based CHS decoders. Sreerama discloses the decoders use inverters, latches, gates, latching circuits, and one comparator per bit pair to carry out the decoding calculations to produce a reconstructed binary signal with very low crosstalk noise that is largely insensitive to routing density. Sreerama suggest System-on-chip, multi-chip package, printed circuit board, and wired network applications are discussed.
         Meyers et al. (US Patent Application Pub.No: 20190326249 A1) teaches an apparatus is provided which comprises: a plurality of circuit regions in an integrated circuit die, wherein the circuit regions comprise circuit components formed in semiconductor material, a plurality of interconnect regions to route power to the circuit regions from a surface of the integrated circuit die, wherein the interconnect regions comprise conductive traces within dielectric material and a plurality of wirebond pads on the surface of the integrated circuit die, wherein the wirebond pads comprise a substantially even distribution over the surface of the integrated circuit die. Other embodiments are also disclosed and claimed.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181